The following opinion was filed February 8, 1927:
Vinje, C. J.
No exceptions were filed to the findings of fact, so we can treat them as verities. Will of Britt, 174 Wis. 145, 182 N. W. 738. We have, however, looked into the evidence sufficiently to satisfy us that it sustains the above recited findings of the court.
The fact that at no time has there ever been an assessment of benefits made to the owners of land affected bars further expenditure of money for an alteration more costly than the digging of the original ditch, as well as the fact that the cost of the proposed work will exceed the benefits heretofore received or hereafter to be received by the landowners. Sec. 88.08, Stats.; In re Dancy Drainage Dist. 190 Wis. 327, 208 N. W. 479.
By the Court. — Judgment affirmed.
A motion for a rehearing was denied, with $25 costs, on April 5, 1927.